[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of


Assignment Agreement (the "Agreement")


Jeffrey Berkowitz
5 Morningside Drive
Livingston, NJ 07039
hereinafter called the "Assignee"; and
Walgreen Co.
hereinafter called "Walgreens" or the "Home Company" of the Assignee
 
have entered into the following Assignment Agreement (hereinafter called the
"Agreement") concerning the terms and conditions of the Assignee's assignment to
Switzerland





1.
Assignment and Contract Period



Host Country / Place of Assignment
(Country, City)
Bern, Switzerland -- Assignee shall, however, also travel to other locations at
such times as may be appropriate for the performance of Assignee's duties under
this Agreement. In the event this assignment is extended or a new assignment
occurs, a new written agreement shall be executed.  Assignee is subject to
reassignment to any of the Company's locations throughout the world.  Such
reassignment will depend on the future needs of the Company.
Host Company
Walgreen Boots Alliance Development Corporation GMBH
Assignee's Position / Main Duty and/or
Project Assignment
(Job Description in Annex 1)
President, Walgreens Boots Alliance Development Corporation.  As the senior-most
executive in the Walgreens Boots Alliance Development Corporation [WBAD], the
job is responsible for the creation and development of a legal entity which will
become the largest purchaser of generic pharmaceuticals in the world, as well as
the global leader for all branded pharmacy relations and related development
programs.
Assignee's Superior
(Name, Title)
Wade Miquelon, Chief Financial Officer and President, International
Contract Period
(From-To)
This assignment will begin on or after approval of entry into Switzerland
(estimated to be January 1, 2013) estimated to end three years following (with
possible 2 year(s) of extension with agreement by both parties).
Home Country / Domicile
United States
Home Company
Walgreen Co. ("Walgreens" or the "Company")
Home Company Manager
(Name, Position)
Wade Miquelon, Chief Financial Officer and President, International
Family
 
Assignee's wife and three children



In the following we outline the terms and conditions of your assignment to Bern,
Switzerland which will begin on or after the date your entry to work in
Switzerland is approved by the appropriate authorities.


This Agreement regarding your assignment and the benefits contained herein are
contingent upon you being authorized to work and reside in Switzerland. If you
lose your authorization to work in Switzerland at any time, for any reason
during this assignment, you will have to return immediately to your Home
Country.  All costs involving the securing of required visas, passports, work
and residence permits and other related documents for Assignee and Assignee's
accompanying family members will be paid or reimbursed by the Company.


This Agreement is based on the Global Assignment Policy – Long Term for
employees of Walgreens dated October 1, 2012 (hereinafter referred to as the
"Policy"). All capitalized terms used herein shall have the meaning set out in
the Policy unless described herein.


1.
Responsibilities



The Assignee undertakes to perform his/her duties in line with the Job
Description (as further described in Annex 1) in accordance with the directions
of the Host Company and promoting the interests of the Host Company and all
affiliated companies.


During the Contract Period, the Assignee undertakes to abstain from any
competing employment contract and any other paid activity than the Assignment as
stated herein. The Assignee shall in all of his/her activities remain loyal to
the Home and Host Companies and shall refrain from any action contrary thereto.


The Assignee undertakes to observe the local laws and respect the customs of the
Host Country. The Assignee shall not give any public statements concerning the
Host Country without the permission of the Host Company.


2.
Compensation during the Contract Period -- The elements of this Agreement are
based on Walgreen's policies and prior discussions with the Company, but may
change at the Company's discretion.



2.1.
Base Salary



During the Contract Period, the Assignee will be paid the following annual base
salary:


Annual Gross Salary
$600,000
Place of Payment
Paid monthly via normal payroll
Currency
US Dollars
Period / Time of payment
Monthly
Paid by
Walgreens



2.2.
Bonus



Based on Assignee's position, Assignee will be eligible to participate in the
Walgreen discretionary corporate bonus program, which is based on the Company's
fiscal year running from September 1 through August 31, and is subject to the
board's approval of each year's bonus.  The current bonus target for your
position is 80% of your bonus eligible earnings as defined in the Management
Incentive Plan and objectives and targets will continue to be set by the board
of Walgreens, at their absolute discretion.


2.3.
Long-Term Incentives



Assignee will be eligible for long-term incentive awards, based on the
Assignee's level and position.


2.4.
Profit-Sharing Scheme



Assignee will continue to participate in the US profit sharing plan pursuant to
Assignee's existing election to participate.


3.
Relocation Allowances



3.1.
Goods and Services Allowance



In addition to Assignee's base salary, the Company will pay to Assignee a Goods
and Services Allowance.


The allowance will be paid monthly with your base salary and is intended to
contribute toward a variety of incidental expenses that may be incurred as a
result of working in Switzerland, which may differ from one person to the other,
and is in lieu of any other expatriation benefits unless expressly stated.


The allowance will be reviewed every six months and will be adjusted, either
upward or downward, to reflect changes in the economic tables or other events,
such as changes in base salary or tax tables, unusual economic events, or
changes in the number of dependents.


3.2.
Home Finding Trip



Walgreens will provide one trip to the host country for the Assignee and their
spouse/partner to visit the host location to procure host location housing and,
if applicable, final school selection for children.  The trip should not exceed
five days, excluding transit time.
The Assignee will be compensated for expenses (including airfare, lodging,
transportation, and meals) in accordance with Walgreens' business travel policy.


3.3.
Housing Allowance



The maximum monthly Housing Allowance during the Contract Period will be
determined in accordance with the Policy and will be paid out on a monthly basis
or paid directly to the landlord by the Company. Should the actual housing costs
be lower than the budget allowed for, the Assignee will be entitled to retain
the difference. Any excess accommodation costs will be to his/her own account.
 Standard house upkeep such as house cleaning will be at Assignee's personal
expense.




3.4.
Company Car / Car Allowance



The Assignee will be entitled to two Car Allowances during the Contract Period.
The allowance will be determined in accordance with policy and will be paid out
in equal monthly installments or paid directly by the Company.


3.5.
Home Leave



To maintain home country ties, the Assignee and their accompanying family
members are eligible for the choice of:
·
one home leave trip per 12-month period to the United States.  The Company will
reimburse round-trip airfare, hotel and ground transportation for the Assignee
and their accompanying family members, per Walgreens travel policy, or

·
one allowance (amount to be determined pursuant to the Policy) per 12-month
period for the Assignee and their accompanying family members to travel to the
United States for the purpose of home leave, payable upon receipt of home leave
travel receipts. 



All receipts for home leave travel must be submitted to Weichert for tax
purposes.


The Company will not allow the carryover of any unused home leave trips. The
Assignee is expected to obtain pre-approval for their specific travel dates and
visit the Company and coordinate travel with business trips.


3.6.
Initial Transport



The Company will pay for the cost of transportation, according to Policy, for
you and your accompanying family members from the Home Country to the Host
Country. The cost of the airfare and travel to and from airports is reimbursable
providing you retain any relevant receipts.


3.7.
Relocation Expenses Allowance



Immediately prior to the commencement of the assignment, the Assignee will be
paid by the Company a relocation allowance in accordance with the Policy to
cover all incidental expenses the Assignee may incur associated with his move
other than those which will be dealt with separately, as outlined in this
Agreement or Policy.


Relocation expenses, will be payable by the Home Country on the Assignee's
return to the Home Country according to Policy in effect upon return, unless the
employment is terminated for gross misconduct or the Assignee resigns of his/her
own volition before three year(s) of the assignment have elapsed.


Should the Assignee undertake a further assignment rather than return to the
Home Country, the provisions for the Assignee's subsequent move will be outlined
in a new assignment agreement. The relocation arrangements as detailed above
will therefore be superseded by the new assignment terms.


3.8.
Mobility Premium



In addition to the Assignee's salary and allowances, the Home Company will pay
the Assignee a mobility premium intended to induce the Assignee to accept a role
with a non-established entity.  The amount of Assignee's annual mobility premium
will be determined in accordance with the Policy, to be paid monthly via normal
payroll for the duration of active assignment.


3.9.
Education Allowance



So that Assignee's children receive an education that is consistent with the
Home Country educational system, tuition assistance is offered for primary and
secondary school levels.  The Assignee will receive an annual allowance to cover
tuition, fees and books.  Assignee will not be reimbursed for supplies,
uniforms, extracurricular activities and normal transportation.


4.
Working hours



The Assignee's normal working hours during the Contract Period shall correspond
to the normal working hours in the Host Country. The Assignee undertakes to work
overtime, if considered necessary by the Host Company. The Assignee recognizes
the special nature of this Contract, which emphasizes the personal skills and
knowledge of the Assignee.


5.
Expenses



The Host Company will pay the expenses related to the Assignee's work against
the specification of expenses submitted separately for each expense incurred.


6.
Annual Vacation



During the Contract Period, Assignee will receive annual vacation in accordance
with Walgreens policy and practices in the Host Country. The time for taking the
annual vacation shall be agreed between the Assignee and the Host Company.

--------------------------------------------------------------------------------



[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of






7.
Public Holidays



Public holidays in accordance with the local practice in the Host country shall
be observed during the Contract Period.


8.
Social security, pension benefits and other insurances



As long as legally possible, the Assignee will remain subject to social security
and the pension fund (or similar scheme) of the Home Country. Further insurance
in the Host Country's social security system may be investigated (optional), if
needed.


8.1.
Social security



During the Contract Period the Assignee is covered by the Home Country's social
security system.


8.2.
Pension Benefits (According to the Walgreen Co. Profit Sharing Plan)



During the Contract Period the Assignee is covered by the Home Company pension
scheme.


8.3.
Insurances (According to Annex 3)



The Assignee and his/her accompanying dependents are covered by the following
insurances:


8.3.1.
Health Care Insurance



The Assignee's health care insurance policy will remain in force. The Home
Company will take care of potentially needed improvements of the policy and
exemption application in the Host Country. Local host legislation may, however,
require additional coverage.


The health care insurance cost will be advanced by the Home Company and
reimbursed by the Host Company.


8.3.2.
Accident Insurance



The Home Country accident insurance plan will remain in force. Local host
legislation may, however, require additional coverage.


The accident insurance cost will be advanced by the Home Company and reimbursed
by the Host Company.


8.3.3.
Travel Insurance



Travel Insurance for the Assignee and his/her accompanying dependents, covering
death, injury, disability and damage to accompanying luggage and third party
liability in transfer travel and during the Assignment in accordance with the
Home Company's respective policies. The insurance cost will be borne by the Host
Company.


8.4.
Salary continuation in case of illness or accident



In case the Assignee, due to illness or accident, becomes unable to work during
the Contract Period, he/she is entitled to benefits according to Walgreens
Income Protection Plan for Executives.

--------------------------------------------------------------------------------



[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of






9.
Taxes



9.1.
Tax Advisor



The Assignee has the sole responsibility for the reporting of the salary and any
fringe benefits or allowances to the appropriate tax and other authorities, and
sole liability for the payment of any and all taxes payable on the base salary
and any fringe benefits or allowances in the Host Country and in the Home
Country.


Assignee will be responsible and liable for the submission of Host and Home
Country tax returns.  To assist Assignee in this regard, the Company will
designate a tax return preparer and pay for the preparation of required tax
returns and tax equalization settlement calculations for Assignee for all tax
years affected by the assignment.  For purposes of the Company's tax
equalization policy, Assignee agrees to either personally provide the Company
with a copy of Assignee's completed tax returns applicable to the years of
Assignee's assignment or allow the tax return preparer to provide this
information directly to the Company for Assignee.


The Assignee shall provide the tax return preparer, on time with all the
complete and accurate necessary documents for tax compliance purposes. The
Assignee allows the Home Company to submit the relevant salary and other
compensation data to the appointed tax consultant. The Assignee is responsible
for any fines, interest-payments or any other measurements resulting from
providing incorrect or late information to the tax return preparer by him.


9.2.
Tax Equalization



During the Contract Period, Assignee will pay approximately the same U.S. income
(federal, state and local) and social security taxes that Assignee would have
paid had Assignee remained in Assignee Home Location.  To accomplish this, there
will be an amount deducted from Assignee's pay corresponding to the U.S. federal
and New Jersey income tax, as well as U.S. Social Security tax, that Assignee
would have paid had Assignee lived and worked in the United States ("retained
hypothetical tax"). This hypothetical tax will be calculated and deducted from
Assignee's compensation and will replace actual withholdings.  After Assignee's
tax returns are prepared, Assignee's hypothetical tax will be recomputed to
reflect the actual facts for the year ("final hypothetical tax") and the
difference between the retained hypothetical tax and the final hypothetical tax
will be settled no later than June 15th of the calendar year in which Assignee
incurred the expense in which the final hypothetical tax is determined or 60
days after the final hypothetical tax is determined. Assignee will be required
to comply with all U.S., state and local and foreign laws regarding personal
income and social taxes.  The Company will be responsible for the payment of all
U.S., state and local and foreign income and social taxes to which Assignee is
liable related to the Contract Period.


10.
Traveling and Representation



10.1.
Travel



The Host Company will pay the travel expenses related to the Assignee's work in
accordance with the Company travel policy against the specification of expenses
submitted separately for each trip.


10.2.
Representation (Entertainment)



When representing the Host Company, the Assignee's expenses will be paid by the
Host Company against the specification of expenses submitted separately for each
occasion. Guidelines and budgets for administering these expenses are to be
reviewed and approved by the Assignee's superior in accordance with the Company
policy.


10.3.
Inventions and Copyright



Subject to mandatory legislation the Assignee agrees that to the extent
permitted by mandatory law, all inventions, designs, developments, improvements,
writings and discoveries made during the term of this Contract and pertaining to
the business conducted by the Assignee shall be the exclusive property of the
Host Company.


The Host Company holds the right of use for work results related to intellectual
property law and created by the Assignee when fulfilling his/her contractual
duties. In particular, the rights to works of authorship (drafts, models, plans,
drawings, texts) which the Assignee creates while performing his/her employment
activity, whether during the performance of his/her contractual duties or not,
including the right to use not yet known at this time, are transferred
completely and exclusively to the Host Company.


11.
Termination of the Agreement



11.1.
Regular Termination



This Agreement terminates upon the expiration of the Contract Period without
notice.


The Assignee and the Home Company have the right to terminate this Agreement
upon 30 days' notice. Unless such notice of termination is due to such actions
or omissions of the Host Company that would entitle an Assignee to terminate an
employment contract under the corresponding legislation in the Assignee's Home
Country with immediate notice, the Assignee shall not be entitled to receive any
damages or other compensation, and the Host Company shall be released from its
obligation to reimburse the return travel and removal costs of the Assignee and
his accompanying family members.


11.2.
Repatriation and contract extension



Repatriation and contract extensions are to be undertaken according to the
Policy.


11.3.
Premature Termination by the Home Company



In addition to the grounds for termination, stated in the labor legislation in
the Home Country, the Home Company has the right to terminate this Agreement
immediately without prior notice in any of the following cases:


a.
The Assignee's project, as described in this Agreement, comes to an end before
the expiration of the Contract Period.



b.
The Assignee's disability due to illness or accident exceeds six months.



c.
Due to changes in the Home or Host Company's business activities, production or
organization or in case of prevention or refusal from residing or working in the
Host Country by the respective authorities or in case of major change in the
Host Country situation (political, sanitary and similar) or for reasons of Force
Majeure.



d.
In case the government authorities of the Host Country do not grant the
necessary permission for the work to be carried out, or if such permission is
cancelled.



e.
The Assignee is negligent in the work or general duties towards the Home or Host
Company, or otherwise fails to abide by the terms and conditions of this
Agreement, or to display good manners and proper conduct.



Any costs associated with a premature termination of this Agreement will be paid
in accordance with Policy.


11.4.
Repatriation of Assignee to the Home Company



Upon termination of this Agreement without the termination of the Assignee's
employment in the Home Company, the Assignee is immediately transferred to the
Home Company and his employment shall continue in accordance with the earlier
terms of the employment in the Home Company (unless otherwise agreed). The
Contract Period abroad is thereby considered as part of the Assignee's
continuous employment in the Home Company.




12.
Confidentiality



The Assignee is obliged to keep those business and trade secrets confidential
that he has learned in the Host or Home Company, including, but not limited to
any information and data the Assignee has received about the Company or its
affiliates' plans, products, drawings, specifications, constructions or methods,
contracts, negotiations, salaries, experiments or about any other matter, which,
if disclosed by any means, could be against the best interests of or harm
financially the Host Company, Home Company and/or any group company, except for
matters that have to be disclosed by reason of legal requirements and due to
their specific nature. The confidentiality will continue after the termination
of the Agreement.


Upon expiration of this Agreement the Assignee shall return to the Host or Home
Company all documents related to the business or other activities of the Host or
Home Company and all copies and notes that the Assignee may have made thereof.


13.
Restrictive Covenants



The Assignee acknowledges and agrees that he will continue to be subject to any
and all restrictive covenants, including Non-Competition, Non-Solicitation, and
Nondisparagement agreements under an employment contract, benefit program or
otherwise such that the Company may enforce the terms of any and all restrictive
covenants to which the Assignee is subject.


14.
Applicable Law and Venue



Unless otherwise stated in this Agreement, the laws of the Home Country shall be
applied to this Agreement as far as they do not contradict with the mandatory
rules of law in the Host Country.


All disputes arising during the period of this Agreement and/or directly or
indirectly relating to or arising out of this assignment including, but not
limited to, claims of discrimination arising under state or federal law, the
termination thereof, and/or to the interpretation and/or implementation of this
Agreement, will exclusively be subject to arbitration.  Except, any claims for
injunctive relief to enforce the provisions herein relating to confidential
information and restrictions in post-employment activities shall be brought in
state or federal court located in Chicago, Illinois.  The arbitration will be
held in Chicago, Illinois in the United States of America, and will be governed
by the rules as established at that time by the American Arbitration
Association.  This Agreement and all matters in dispute related thereto shall be
governed by Illinois substantive law without regard to its conflict of law
rules.


In no event shall the choice of law be predicated upon the fact that the Company
is incorporated or has it corporate headquarters in a certain state.


15.
Other Terms And Conditions



Other terms and conditions not expressly covered in this Agreement shall be
governed by the Policy and the standard regulations and policies of the Host
Company.


16.
Business Conduct



Assignee is expected to comply with the United States Foreign Corrupt Practices
Act and the U.K. Bribery Act, the Company's Code of Business Conduct, and with
all applicable laws concerning governmental payments.  Except as permitted under
the express written policies of the Company, Assignee shall not, directly or
indirectly, pay, give or offer anything of value to any foreign government
officer, employee or representative, or to any foreign political party or
candidate for or incumbent in any foreign political office, for any personal or
business reasons, including in order to assist in obtaining, retaining or
directing business.


17.
Withholding/Deductions



All amounts paid pursuant to this Agreement shall be subject to deductions and
withholding for taxes (federal, state, local, foreign or otherwise) to the
extent agreed to by Assignee or required by applicable law.


18.
Internal Revenue Code Section 409A



Certain payments, reimbursements, and benefits to be made to an employee under
the Policy may be subject to Section 409A of the US Internal Revenue Code
("Section 409A").  The Company intends that this Agreement and the Policy will
be administered and interpreted in accordance with Section 409A so that amounts
payable under the Agreement or Policy shall be exempt or compliant with Section
409A.  If any provision of the Policy is ambiguous as to its compliance with
Section 409A, the provision shall be read in such a manner so that all payments
comply with Section 409A.  Any benefits or amounts payable under the Policy upon
an employee's termination of employment that constitute deferred compensation
under Section 409A (i) shall be paid only if such termination constitutes a
separation from service under Section 409A, and (ii) if an employee is a
"specified employee", the payment shall be delayed until six months and one day
from the date of termination of employment.


Any reimbursement of benefits will be made not later than the last day of an
employee's taxable year following the year in which the related expense was
incurred (subject to the employee providing any required supporting
documentation) in accordance with Treas. Reg. Section 409A- 3(i)(1)(iv).  Any
reimbursement payments due to an employee shall not be subject to liquidation or
exchange for another benefit and the amount of such expenses eligible for
reimbursement or such benefits that an employee receives in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of such
benefits that an employee will receive in any other taxable year.


Any amounts payable to an employee pursuant to any tax equalization agreement
(within the meaning of Treas. Reg. Section 1.409A-1(b)(8)(iii)) shall be made
not later than the last day of the employee's second taxable year following the
year in which the employee's U.S. Federal income tax return is required to be
filed (including any extensions) for the year to which the compensation subject
to the tax equalization payment relates, or, if later, the second taxable year
following the latest such taxable year in which the employee's foreign tax
return or payment is required to be filed or made for the year to which the
compensation subject to the tax equalization payment relates.   In the event of
a tax  audit, litigation or other tax proceedings related to the Policy,
supplemental tax equalization payments may be made during the period described
in Treas. Reg. Section 1.409A-3(i)(1)(v).


The Company makes no representation or warranty and shall have no liability to
an employee or any other person if any provisions of the Agreement or Policy is
determined to constitute deferred compensation subject to Section 409A of the
Code but does not satisfy an exemption from, or the conditions of, Section 409A.

--------------------------------------------------------------------------------



[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of








This Agreement is drawn up in two identical copies, one for each party.




Place                          and Date:   Deerfield, IL   11/15/2012


The Home Company








  /s/ Wade Miquelon
Wade Miquelon
Chief Financial Officer, President, International






The Assignee




  /s/ Jeffrey Berkowitz
Name




ANNEXES:
Annex 1                            Job description
Annex 2                            Global Assignment Policy
Annex 3                            Insurance



--------------------------------------------------------------------------------



[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of


Annex 1 – Job Description


Job Description – President, Walgreens, Boots, Alliance Development Corporation


Job Classification
System Job Title:  President, Walgreens Boots Alliance Development Corporation
Creation Date: 09/03/2012
Version:
Compensation Code:   TBD
FLSA Status: Exempt    Non-Exempt
EEO Code:    1
Band/Cluster:    TBD
Job Level:
  Entry Level
 Manager without Direct Reports
 Executive
  Individual Contributor
 Manager with Direct Reports
 Senior Executive
  Team Leader
 Director
 



Job Summary
As the senior-most executive in the Walgreens, Boots, Alliance Development
Corporation [WBAD], the job is responsible for the creation and development of a
legal entity which will become the largest purchaser of generic pharmaceuticals
in the world, as well as the global leader for all branded pharmacy relations
and related development programs.



Job Responsibilities (listed in order of importance and/or time spent)
Responsible for the effective establishment of a legal entity for WBAD and for
fostering, developing, deploying and achieving the strategy and tactics for
becoming the largest purchaser of generic pharmaceuticals in the world and the
global leader for all branded pharmacy relations and related programs.
Envisions, crafts, deploys, and is accountable for the creation and effectuation
of the global business models, processes, organization structure, and operations
of the new business entity
Accountable for managing and enhancing all North American-based purchasing and
branded pharma relationships for Walgreens via a new globally-matrixed
organization
Responsible for developing the physical office in Berne, Switzerland and for the
development of staffing, resource allocation, fiscal operations, local national
legislative and regulatory compliance, etc.
The job incumbent will be a member of the Board of Directors of the WBAD legal
entity and will be a fiduciary of the firm and will act in good faith with all
domestic [Swiss] and international requirements.
Responsible for next phase planning resulting from the expansion and
operationalization of the Walgreens/Alliance Boots strategic plans, to include
the inclusion of additional purchasing areas, product and initiatives
development, and various WAG/AB headquarters activities.
Functions as the senior-most Walgreens executive based outside of the United
States that is empowered and expected to act in the broadest possible sense,
within the confines of an approved delegation of authority, in various
day-to-day decisions as it relates to the Alliance Boots partnership and other
international activities.
Functions as a key ambassador to AB by representing and protecting Walgreens
interests while concurrently ensuring optimal collaboration and partnering.
Leads a team comprised of team members in the optimization of results and
provides coaching, counseling, feedback, and, where necessary, discipline to
such team members.

--------------------------------------------------------------------------------



[image0.jpg]
 

Mr. Jeffrey Berkowitz
Page of




18.1.1.Supervisory Responsibilities
Does this position have supervisory responsibilities?
(i.e. hiring, recommending/approving promotions and pay increases, scheduling,
performance reviews, discipline, etc.)
 
No        
Yes         
 



Basic Qualifications & Interests (BQIs)
Bachelor's degree and at least of ten (10) years' experience in pharmaceutical
purchasing and or pharmaceutical relationship management.
Experience negotiating with outside vendors, including negotiating contracts,
prices, resolving service issues and reconciling differences.
Experience in identifying operational issues and recommending and implementing
strategies to resolve problems.
Experience developing strategic initiatives which align with business goals and
budget.



Fiscal/Budget Requirements:
At least ten (10) years of experience planning, developing, and managing
departmental expense and capital budgets.



Management Requirements:
At least ten (10) years of experience directly managing people, including
hiring, developing, motivating, and directing people as they work





Travel Requirements:  (if required)
Willing to travel up to 75% of the time for business purposes (domestically
and/or internationally).



Preferred Qualifications & Interests (PQIs)



Experience leading international operations for a pharmaceutical, retail, and/or
healthcare company.
Advanced degree (MBA, JD, PhD)
Experience managing within a matrix environment, accomplishing goals through
direct leadership and also indirect influence through support organizations and
partners via collaborative relationship building.
Experience integrating domestic and international operations to optimize and
align operations.
Experience in an expatriate environment where the incumbent was seconded to a
country other than their home country.






--------------------------------------------------------------------------------

 
 
 
[image00001.jpg]


Walgreen Co. Long-Term Global Assignment
Relocation Policy
Effective October 1, 2012

--------------------------------------------------------------------------------

Table of Contents




Page
Introduction 1
Executive Summary 2
Eligibility 4
Orientation 4
Pre-Assignment Consultation 5
Immigration and Travel Documents 5
Immunizations and Physical Examinations 5
Review of Terms and Conditions of Assignment 6
Tax Briefing 6
Cultural Orientation Program 6
Language Instruction 7
Mentor Program 7
Dependents 7
Domestic Partner Relationship 7
Spouse/Partner is also an Assignee 7
Family Size Changes 8
Pre-Assignment Trip 8
Homefinding Trip 8
Assignment Compensation and Allowances 8
Salary 9
Incentive Programs and Awards 9
Goods and Services Allowance 9
Host Location Housing and Utilities Allowance 10
Major Appliances 11
Tax Assistance 11
Tax Return Preparation 12
Mobility Premium 13
Hardship Premium 13
Repayment Agreement 13
Relocation Expenses Allowance 13
Home Location Housing 14
Homeowner 14
Homesale 14
Retaining Your Home 14
Renter 15
Costs of Moving to Host Location 15
Shipment of Household Goods 15
Temporary Living 16
Furniture Budget 16
Insurance 16
Household Pets 17
Automobiles 17
Vehicle Lease Cancellation 17
Host Country Transportation 18
Educational Assistance Allowance 18
Primary and Secondary Education 18
Pre-School 18
Tertiary Education 18
Spousal/Partner Career Assistance 18
Effect on Other Compensation and Benefits Plans 19
Destination Services 19
Health and Welfare Benefits 19
Medical Insurance 19
Employee Assistance Program ("EAP") 20
Additional Insurance 20
Leave and Time-Off Benefits 20
Settling-in Time 20
Working Schedule and Public Holidays 20
Home Leave 20
Family Visitation 21
Emergency Leave 21
Emergency Evacuation and Safety 21
End of the Assignment 22
Repatriation Process 22
Position Within Walgreens:  Post-Assignment 22
Lease Termination 22
Cultural Re-integration Assistance 23
Return Shipment of Household Goods 23
Furniture Allowance 23
Return Travel Expenses 23
Spousal/Partner Career Assistance 24
Rental Home Finding Assistance 24
Medical Examinations 24
Relocation Expenses Allowance 24
Sequential Assignments 24
Conversion to the Permanent International Transfer Policy 24
Termination 25
Involuntary Termination 25
Voluntary Termination 25
Retirement 26
Death on Assignment 26
Automobiles 26
Tax Consequences of Remaining in the Host Country 26
Appendix A - Terminology 27
Appendix B - Shipment and Storage Exclusions 29
Appendix C - Home Location Homesale Guaranteed Offer Program 31

--------------------------------------------------------------------------------

Walgreen Co.--
INTRODUCTION


As we expand our business to be the premier global pharmacy-led, health and
well-being enterprise, we will be asking some of our team members to live and
work on assignment in a "host country," other than their "home country."  We
have designed this policy to make the assignment experience reasonable for you
and your family, understanding that taking on a global assignment can be
disruptive to your work and family life.  Our intent is to provide you with
assistance throughout the assignment process, including the return to your home
country, and to provide compensation and benefits to you so that you will incur
neither a financial loss nor gain as a result of the assignment.


This document explains the global assignment policy for team members of
Walgreens family of companies ("Walgreens") and the associated benefits.  This
policy applies only when the global assignment is being undertaken at the
request of Walgreens and is for a period of more than one year and less than
five years.  Assignments of less than twelve months ("Short-Term" assignments)
and permanent international transfers are covered under separate policies.  If
you remain in the host country after the fifth anniversary following the
effective date of employment at the new work location, you will be expected to
convert to the Permanent Transfer Policy.


We would like to make transitioning to your host country location a good
experience for you and your family.  Therefore, reasonable and necessary
expenses that might be incurred in your move have been addressed.  It is our
shared responsibility to communicate openly and honestly and to cooperate with
one another to ensure the highest level of motivation, morale, and productivity
during the relocation process.  Any exceptions to this policy must be approved
by the Relocation Governance Committee.


The statements contained in this policy do not create or constitute a contract,
or an implied contract of employment or any other kind of binding agreement
between Walgreens and any team member.  In addition, nothing in this policy
constitutes a contract or guarantee of indefinite employment.  Employment at
Walgreens is at will, for no definite term, and is subject to Walgreens'
policies, which can be changed from time to time.  As business practices and
company needs change, the policies are subject to revision and may be modified
or discontinued at Walgreens' discretion.


This policy is administered by the Divisional Vice President of Compensation,
Benefits, and Employee Services.  Walgreens reserves the right to change this
policy at any time or to amend it, without notice or obligation to anyone.  Any
intentional misrepresentation on the part of an team member who is using this
policy will automatically terminate all benefits and Walgreens has a right to
recover any and all expenditures made or intended for that team member.


YOU WILL BE RESPONSIBLE FOR ANY EXPENSE YOU INCUR OUTSIDE THIS POLICY, UNLESS
APPROVED IN WRITING BY THE PLAN ADMINISTRATOR.

--------------------------------------------------------------------------------

Walgreen Co.--


EXECUTIVE SUMMARY


In summary, the following benefits will be provided to you as part of a
long-term global assignment:


Initiation Orientation
Upon initiation on a global assignment, you will receive assistance from:  (1) a
global assignment counselor; and (2) a tax consultant.  Assistance will be
provided once you complete all necessary paperwork.  Walgreens will pay for the
cost of these services, directly to the vendor.
Immigration
Walgreens will assist you to obtain the appropriate and required authority to
work in the host country.  Please be aware that jurisdictional administrative
processes may influence the formal date for initiation of the assignment.
Cultural Orientation
Through a Walgreens' designated service provider, you and your dependents will
participate in cultural orientation and language instruction programs to
understand local customs and culture associated with the host country.
Pre-Assignment Trip
Walgreens will provide one trip to the host country for you and your
spouse/partner to assess housing and education options prior to beginning the
assignment.
Homefinding Trip
Walgreens will provide one trip to the host country for you and your
spouse/partner to procure host country housing and schooling.
Base Salary
Your base salary will remain the same as it was in the home country and you will
be eligible for annual merit increases just as you were in the home country.
 Salary will continue to be paid in home country currency and through home
country payroll.
Incentive Bonus
Bonus eligibility and program will be the same as in the home country.
Equity Awards
You will receive equity awards under the same programs as you were in the home
country, unless there are adverse tax consequences for receiving stock awards in
the host country.  If this occurs, a suitable financial equivalent will be
awarded.
Goods and Services Allowance
You may receive a monthly goods and services allowance based on the difference
between the costs of goods in the home country versus the host country.  This
will be added to your normal paycheck and will be grossed-up to cover the
additional tax liability.
Host Country Housing and Utilities Allowance
You may receive a housing and utilities allowance based on the housing
arrangement in the host country, accounting for the difference in housing cost
between the home and host countries.  This will be added to your normal paycheck
and will be grossed-up to cover the additional tax liability.
Major Appliances
You may receive reimbursement of up to $10,000 USD to pay for the cost of major
appliances needed in the host location and will be grossed-up to cover the
additional tax liability.
Tax Assistance
Walgreens will assign a tax consultant to help you with the tax implications of
a global assignment.  This includes preparing annual federal and state tax
returns for both the home and host countries for every year you are on
assignment.  In addition, Walgreens will pay the additional tax liability
associated with the global assignment, incremental to what you would have paid
in the home country on the basic income received.
Relocation  Allowance
Walgreens will provide an allowance of $30,000 USD to pay for expenses you will
incur for moving to the host country.  This allowance will be remitted in a
lump-sum, both upon initiation and then again upon completion of your
assignment, and will be grossed-up to cover the additional tax liability.
Home Location Housing
Walgreens will provide assistance with homesale, property management, and rental
property lease cancelation based on your home country residence status and
length of assignment.
Shipment of Household Goods
Walgreens will provide shipment of your household goods at both the beginning of
the assignment and then again upon completion of the assignment.
Furniture Budget
If furnished host location housing is unavailable, you may be eligible to
receive a furniture budget to rent or purchase furniture in the host location in
lieu of the surface shipment of your household goods.
Transportation
Walgreens assumes you will dispose of your personal automobile(s) at both the
beginning and end of the assignment.  You will be reimbursed for the loss on
sale of up to one automobile if you are single and two if you are married and
your spouse/partner is accompanying you for the duration of the assignment.
 Reimbursement is up to a maximum of $5,000 USD per automobile.  Lease
cancellation assistance may be provided if applicable.  While on assignment, you
may receive a monthly transportation allowance to assist with the cost of gas,
maintenance, etc., based on the difference between home and host countries.
 This will be added to your normal paycheck and will be grossed-up to cover the
additional tax liability.
Dependent Education
Walgreens will provide you with assistance in locating appropriate schooling for
your minor dependents attending the equivalent of kindergarten through grade 12
in the U.S. system.  Although it is encouraged to use public schools in the host
location, there may be situations where Walgreens will pay the tuition at a
reasonably-priced private school.
Spousal Assistance
Walgreens will provide a reimbursement of up to $5,000 USD to further your
spouse/partner's personal development, seek employment or secure work permits in
the host country and upon returning to the home country.  This allowance will be
grossed-up to cover the additional tax liability.
Destination Services
Walgreens will provide destination services to assist you with settling into the
host country environment and complying with local requirements.
Healthcare Benefits
In most cases, you will continue to be covered under home country benefits
(e.g., medical, dental, life, personal accident, etc.), with access to preferred
providers in the host country location.  In some cases, Walgreens may have to
arrange for separate coverage through a host country plan or provide
supplemental coverage through a global insurance arrangement.
Paid Time Off
You will have five paid days off to settle into host country housing.  Annual
paid time off will be in accordance with Walgreens' policies and procedures in
the home country.  Public holidays will be subject to host country practice.
Home Leave
An annual allowance will be provided for you and your dependents to travel to
the home country.  This allowance will be calculated based upon Walgreens'
travel policy.  Absence from work during this leave is to be counted as paid
time off.
Family Visitation
Your spouse/partner and/or minor children will be provided with two trips to the
host country per year, in accordance with Walgreens' travel policy, who do not
relocate to the host country with you.
Repatriation
When the global assignment ends, Walgreens will assist you with the transition
back to the home country or to a new global assignment.  This includes return
travel, return shipment of household goods, continued tax assistance, and the
relocation allowance.




--------------------------------------------------------------------------------

Walgreen Co.--


ELIGIBILITY


This policy applies to full-time employees in a position that is banded in the
Execution band and above (according to the U.S. compensation system) who are
transferred from their home country to another country at Walgreens' request and
are expected to remain in the host country from one to five years.  Any other
type of assignment is covered under separate policies.
Where citizens or nationals of one country are hired by Walgreens in another
country, the country where the team member is hired/currently working is
considered the home country for purposes of this policy.  Also, you are not
eligible for this policy if you are a:


·
Team member who voluntarily requests a transfer, and/or

·
Team member with a recent performance rating below 3.0 ("Achieves Expectations")



All global assignments must be approved by the Divisional Vice President of
Compensation, Benefits, and Employee Services before any offer or commitment of
any kind concerning a global assignment is made.  Applications for exception
will be heard by the Chief Human Resources Officer.


Please Note:  Eligibility for assignment is subject to medical clearances,
foreign government entry documents or visas, and the acceptance of the terms and
conditions outlined in your Letter of Assignment (see section entitled "Review
of Terms and Conditions of Assignment").


With respect to the relocation benefits described herein, only one team member
per household is eligible for relocation benefits, even if another member of
your household is employed by Walgreens.  Relocation benefits will only be
authorized for one team member.


Orientation


Accepting a global assignment may be one of the most important decisions you
make during your career at Walgreens.  Walgreens will provide assistance with
all aspects of this decision and transition.


An important part of your global assignment will be the process for you and your
family to move to/from the host country.  Walgreens has selected global vendors
such as Weichert Relocation Resources Inc. ("Weichert") and Ernst & Young ("EY")
to provide quality services associated with the assignment.


The relocation process will begin with the designation of a global assignment
counselor.  Your global assignment counselor is an individual, from Weichert,
who is accountable for assisting you with all the details associated with living
and working in the host country.  Your global assignment counselor will contact
you within 24 business hours of being notified by Walgreens that you are
relocating.


Throughout this process, Weichert will act as Walgreens' agent.  Therefore, it
is critical that you provide to Walgreens any feedback concerning your
experience with this vendor.



--------------------------------------------------------------------------------

Walgreen Co.--


Pre-Assignment Consultation


You and your spouse/partner (when applicable) will receive an introductory
briefing from Walgreens' designated global assignment counselor.  This
orientation is designed to ensure you have a full understanding of Walgreens'
policy, the support that will be offered, as well as an opportunity to discuss
any unique circumstances that may exist which require special handling.


IMPORTANT:  You should not take any action toward the assignment, including, but
not limited to, booking travel, reserving accommodations, shipping goods, etc.,
until after this consultation has taken place.


Immigration and Travel Documents


A valid passport is required to apply for a business visa or work permit in the
host country.  The nature of your assignment, as well as the length of the
assignment, determines the type of visa that may be required.  Some countries
require work permits, which can delay entry for noncitizens.


Immigration can be a lengthy process.  Walgreens will coordinate arrangements
with an immigration legal representative who will work with you and your family
to secure the appropriate immigration documentation for your assignment.
 Eligibility for a long-term assignment is contingent upon the team member's
successful compliance with passport and/or entry visa and work permit
requirements in the host country.   In some host countries it is a criminal
offense to have an unauthorized worker in country without the necessary
documentation.


IMPORTANT:  You are not permitted to move to the host country and begin the
assignment until you have obtained all necessary visas and work permits.  Should
the host country border agents refuse to grant leave to enter/remain in line
with your visa application, then Walgreens will have no choice but to withdraw
its offer of assignment.  Please be aware that jurisdictional administrative
processes may influence the formal date for initiation of the assignment.


Your accompanying spouse and dependents also will receive assistance from
Walgreens in order to obtain the appropriate documentation.  You will be
compensated for any directly related fees for obtaining the passports, work
and/or residence permits, and visa documents.


Immunizations and Physical Examinations


The availability of medical care in the host country may differ from the medical
facilities available in the home country, and you may also be subject to
considerable differences in climatic and living conditions.  Any medical issues
that may be associated with the assignment should be addressed in advance.
 Therefore, you are strongly encouraged to undergo a medical consultation and/or
examination before the assignment.  This will afford you an opportunity to be
informed of necessary precautions and receive any recommended
immunizations/inoculations.  You may incur expenses (if not covered by
insurance) for legally required examinations and immunizations/inoculations for
you and your family.  You will be expected to pay for these expenses directly,
offset by the Relocation Allowance for which you are eligible.



--------------------------------------------------------------------------------

Walgreen Co.--


Review of Terms and Conditions of Assignment


Prior to accepting a global assignment, you will be provided with the following
information to become familiar with Walgreens' mobility policies and
compensation programs:


1.
Global Assignment Policy outlining general information and specific details of
how Walgreens will support you on assignment.  You must return a copy of this
policy, with your initials indicated on each page acknowledging you understand
and will conform to the terms of the policy.

2.
Letter of Assignment outlining specific job responsibilities and explaining the
method of compensation.  You must return a signed copy of the Walgreens Letter
of Assignment, acknowledging that you understand and agree with terms and
conditions of the assignment.

3.
Assignment Initiation Packet from Weichert Relocation Services.



Tax Briefing


You also should be familiar with Walgreens' tax assistance program and how it
applies to you.  Expenses such as housing, the cost of goods and services, and
host country income taxes may be "tax assisted."  This is based on the principle
that you are only liable for approximately the same amount of taxes as you would
have paid had you remained in the home country.


Walgreens will arrange for you to meet with an international tax consultant to
review the tax assistance program and to discuss tax-effective planning in
relation to your global assignment.  Although the impact of tax assistance on
your personal income will be covered, please note that this meeting will not be
a financial planning session.


The briefing will review the pre-assignment tax status and tax reporting
arrangements in the home country, as well as the tax regulations and reporting
requirements in the home and host country during the assignment.  The assignee
will also be briefed on the company's procedures for tax payments.


Cultural Orientation Program


To help you better understand local customs and policies associated with the
assignment location, if available, you and your family will attend a cultural
orientation program.  You and accompanying family members will participate in
cultural training through a Walgreens' designated service provider.   A
specialist will conduct a needs analysis and work with you to tailor the level
of training to your needs.


The types of assistance that may be provided include an introduction and
understanding of:


·
The country, its politics, and its history

·
The cultures, customs, and etiquette of the country

·
The impact of the culture's customs and values on work and social life

·
Preparing to work with new colleagues in the host location

·
How to adapt and deal with cultural differences




--------------------------------------------------------------------------------

Walgreen Co.--


Language Instruction


Considering the importance of local language competence in attaining desired
business results, language instruction may be necessary as part of your
assignment.  Walgreens encourages starting instruction prior to the assignment
to assist with the settling-in process.  Based on the location, length, and
objective of the assignment, Walgreens will identify the language training best
suited for you to make the transition to the host country.


Language instruction will be provided to you and each accompanying family
member, age 4 and up, by a Walgreens-designated vendor.  As stated above, the
length of the training will vary depending upon the location, length, and
objective of the assignment and may be for up to 150 hours.  Additional hours of
instruction are available at your own expense.


Mentor Program


Walgreens will select an individual in the home country office to act as a
mentor for you during the global assignment, if Walgreens deems this to be
appropriate.  The mentor is intended to keep you apprised of relevant issues in
the home office and, approximately six months prior to planned repatriation,
will work with senior management to identify an appropriate position for you
upon return.  When available, a senior human resources representative will also
be available to you in both the host and home countries.


Dependents


For purposes of determining eligibility for the relocation provisions of this
policy, and for such expatriate benefits as home leave, host country services,
etc., a dependent is (unless otherwise defined):


·
Spouse/domestic partner

·
Unmarried children under age 21 for whom the expatriate has legal custody or
guardianship and who are dependent upon the expatriate for financial support
(or, if full‑time undergraduate students, under age 26 (U.S.) or as appropriate
in the home country), including:



o
Legally adopted children or children in the process of legal adoption and who
are living with the employee;

o
Children from a former marriage;

o
Stepchildren living with you.



Domestic Partner Relationship


A domestic partner as defined in Walgreens' benefits policy may accompany you
only when the domestic partner relationship is not in conflict with immigration
or other regulations in the host country.


Spouse/Partner is also an Assignee


If both you and your spouse/partner are on global assignments for Walgreens in
the same location, your spouse/partner's assignment-related benefits will be
adjusted to ensure your spouse/partner does not receive duplicate benefits.



--------------------------------------------------------------------------------

Walgreen Co.--


Family Size Changes


If your family size changes during the assignment (either an increase due to
marriage, birth or adoption, or a decrease due to divorce/separation, death, or
a child ceasing to be a dependent or ceasing to reside at the host country with
you), all benefits calculated on family size will be updated accordingly.


If you marry during an assignment, or you acquire other new dependent(s) (by
birth or adoption, for example), your new dependents will receive, at Walgreens
discretion, transportation to the host location and additional shipment of
goods.


Pre-Assignment Trip


To help you assess housing alternatives, Walgreens will provide one trip to the
host country for you and your spouse/partner to visit the host location and
begin the process of home search and, if applicable, school selection for
children.  The trip should not exceed five days, excluding transit time.


You will be reimbursed for expenses (including airfare, lodging, transportation,
and meals) in accordance with Walgreens' business travel policy.  Dependent
children, and/or other family members may accompany you on this trip, and you
may utilize company travel resources to book the itinerary.  However, you must
reimburse the company for the airfare cost only of the dependents and/or other
family members.  Reasonable daycare in home country for dependent children will
be reimbursed.  Daycare provided by family members will not be reimbursed.


Homefinding Trip


Walgreens will provide one trip to the host country for you and your
spouse/partner to visit the host location to procure host location housing and,
if applicable, final school selection for children.  The trip should not exceed
five days, excluding transit time.


You will be reimbursed for expenses (including airfare, lodging, transportation,
and meals) in accordance with Walgreens' business travel policy.  Dependent
children, and/or other family members may accompany you on this trip, and you
may utilize company travel resources to book the itinerary.  However, you must
reimburse the company for the airfare cost only of the dependents and/or other
family members.  Reasonable daycare in home country for dependent children will
be reimbursed.  Daycare provided by family members will not be reimbursed.


ASSIGNMENT COMPENSATION AND ALLOWANCES


Walgreens uses a "balance sheet" approach in the form of a cost projection to
ensure that you do not substantially gain or lose purchasing power as a result
of the international assignment.  Under this approach, your compensation and
living expenses are calculated using a statistical norm, which compares a
comprehensive "market basket" at your home country work location to the host
country work location.


Expenses such as housing, the cost of goods and services, and income taxes are
normalized to ensure that, in principle, your out-of-pocket net income is
approximately the same amount had you remained in the home country.



--------------------------------------------------------------------------------

Walgreen Co.--


This methodology helps to ensure you are not financially disadvantaged due to
the change in living costs you may experience in the host country.  To achieve
this, Walgreens protects your home country salary against host country living
costs through adjustments, allowances, and expense reimbursement provisions.


Walgreens reserves the right to deliver various elements of global assignment
compensation, adjustments, and/or reimbursements in the most tax efficient
manner, pursuant to the laws and regulations of each country.  Where the global
assignment policy and other Walgreens-provided benefits have inconsistent
applications, the assignment policy and local law will determine the final
benefit provided to you.


All benefits are provided for you as stated throughout this policy and as
detailed in the Letter of Assignment, unless a conflict with host country laws
and/or practices requires Walgreens to alter such benefit accordingly.


Salary


Your base salary is determined according to the home country compensation
policies and guidelines and denominated in the home country currency.  It is
therefore expected that while on assignment, your base salary will not change
other than for typical merit and promotional increases.  There should not be an
immediate expectation that this assignment qualifies you for a promotion or
salary increase.  Your eligibility for these types of recognition remains
subject to the standard company processes and practices.  Merit and promotional
increases for expatriate employees are reviewed and awarded according to normal
home country practice for all employees.


Incentive Programs and Awards


Eligibility requirements and procedures for the various incentive programs will
be the same as for other home country team members.  In addition, you will
continue to be eligible for equity awards, where legally acceptable.  In certain
countries, tax laws may prohibit you from exercising your stock options in a
regular manner.  While on a global assignment, you are expected to contact the
Walgreens Benefits Department a minimum of two weeks before you exercise any
stock options to determine the consequences of exercising options while in the
host country.


Goods and Services Allowance


A goods and services allowance may be provided to ensure that you have the
equivalent purchasing power of goods and services in the host country as in the
home country.  This allowance covers the differences in all living costs except
housing, automobile, taxes, and education, which are addressed separately in
this policy.  Eligibility for the goods and services allowance begins the day
you move into permanent living quarters in the assignment location.  Payment of
the allowance will cease when you vacate your host country residence to assume a
new global or domestic assignment.


Walgreens' designated service provider will determine the data necessary to
calculate the difference in the cost of a comparable market basket of goods and
services between the home and host locations.  You are responsible for the
portion of costs that would have been used to purchase those goods and services
in the home country.  Walgreens will then provide an adjustment/allowance which
represents the difference for goods and services between the host location and
the home location, and is remitted to you on a monthly basis.  The provider
continuously monitors exchange rates and issues regular cost-of-living updates
to Walgreens.  The host country allowance will be reviewed every six months and
will be adjusted, either upward or downward, to reflect changes in the economic
tables.  In addition, the host country adjustment is reviewed when any of the
following events occur:


·
Change in base salary

·
Change in tax tables

·
Unusual economic circumstances

·
Change in number of dependents



Differentials between home and host countries will vary by salary, family size,
and work location.  Therefore, it is unlikely that employees in the same
assignment location will receive identical goods and services allowance.


Host Location Housing and Utilities Allowance


A host location housing allowance is calculated to offset the differential
between housing and utilities costs in the home and host locations.  The
allowance is designed to help you with the expense of housing and utilities in
the host country that would be reasonably expected for a person with your base
salary level and family size.  It is not the intent of the company to replicate
home country housing, or a particular standard or lifestyle.


The allowance reflects standard housing and utilities costs in the assignment
location.  Local real estate professionals identify appropriate living
communities for expatriates based on safety and convenience.  Housing
differentials based on salary and family size are established by a Walgreens'
designated data provider from actual cost surveys in these communities.  The
provider updates housing adjustments regularly to accommodate changes in market
prices.


If you choose to exceed the housing guideline and/or allowance provided to you,
the excess spending is your responsibility.  Alternatively, if you do not spend
the entire amount of the housing allowance as set by the provider research, the
difference is yours to retain.


In certain countries it is more tax effective for Walgreens to pay housing costs
directly to the landlord than it may be to provide a housing adjustment to you.
 In those cases, the lease will be in Walgreens' name and Walgreens will pay the
rent directly to the landlord.  This provision will be offset by the cost of
housing in the home country that a person of your income and family size would
be reasonably expected to spend.


Walgreens will pay the cost of any required finder's fees, tax stamps, and
security deposit, as well as any other normal and reasonable costs related to
the lease agreement.  Walgreens also will pay for residence insurance and
specific maintenance charges included in the lease agreement.  Prior to signing
any lease, you must contact your global assignment counselor.  To the extent
there are incremental costs due to your choice of a home that exceeds the
guidelines and/or allowance, Walgreens will expect you to cover the incremental
costs from your personal income.


The housing allowance is reviewed from time to time, or in conjunction with the
renewal of your lease.  This adjustment will be adjusted either upward or
downward to reflect changes in the economic tables.



--------------------------------------------------------------------------------

Walgreen Co.--


Due to the legal, tax, and currency fluctuation implications, you are
discouraged from a new home purchase in the host country.  If at any time during
your global assignment you decide to purchase a home in a foreign location,
Walgreens will not provide you with a secondary housing and utilities adjustment
or financial assistance of any kind for this purchase.  You will be fully
responsible for any adverse tax implication you may experience as a result of
purchasing a home in a foreign location.


Major Appliances


Walgreens will reimburse up to a maximum of $10,000 USD, to be submitted on an
expense report with related receipts in the host location, for the purchase of
the following major appliances when such appliances are not provided in rental
accommodations in the host location and shipping from the home location is not
appropriate:


·
Cooking range

·
Washer

·
Dryer

·
Microwave

·
Television

·
Refrigerator

·
Freezer

·
Dishwasher



Major appliances are defined as appliances that require installation.  Any other
appliances are considered "small" and are assumed to be included in the
Relocation Allowance benefit included in this policy.


Upon completion of the assignment, you may sell these items and keep any
proceeds you may receive.


This benefit will be grossed‑up for the additional tax liability.


Tax Assistance


Walgreens recognizes that the actual income and social taxes while on a global
assignment are different from what they would have been in the home country.
 This is because:


1.
You may be subject to income tax in the host country, home country, or both.
 This depends on the applicable home/host country tax laws, the length of your
assignment, and income tax treaties, etc.

2.
In addition to your regular taxable income (e.g., base salary, bonus, etc.),
supplemental adjustments that you may receive are also generally taxable in one
or both of the countries involved.



To eliminate concerns over these complications, Walgreens has formalized a full
tax assistance policy that covers your Walgreens-based income earned while you
are on assignment.  The objective of this policy is to neutralize the tax effect
this assignment may have on you, so that in principle your net tax obligation is
approximately the same had you remained in your home country.  The income
covered by the tax assistance policy is strictly limited to the income you earn
as a Walgreens employee, and excludes income earned by your spouse or dependents
in the home or host country.


Walgreens will arrange for you to meet with an international tax consultant to
review the tax assistance program and to discuss tax-effective planning in
relation to your international assignment.  You will be provided with one
in-person or telephonic meeting while still in your home country to discuss home
country tax implications and one meeting once you arrive in your host country to
discuss host country tax implications.  As part of these meetings:


·
The tax consultant will calculate a hypothetical tax liability based on your
estimated covered compensation plus any estimated personal income or loss.

·
This hypothetical tax liability represents approximately the amount of income
tax that you would have experienced had you remained in your home country, and
it will be deducted from your salary each pay period.

·
Each year, after your personal income tax is prepared, the tax consultant will
do a final income tax liability calculation based on actual covered compensation
plus personal income or loss.  This actual calculation also takes into account
the differences in tax rates between the home and host countries.

·
Walgreens will be responsible for the difference between the hypothetical tax
liability amount deducted from your salary each pay period, and the final actual
tax liability amount calculated by the tax consultant.  However, you will be
responsible for any income and social security tax related to income earned by
your spouse or dependents in the home and host countries.

·
You also will be responsible to pay any fees, penalties, or interest incurred in
the preparation of your tax return which may result in processing delays caused
by your untimely actions.  This includes fees and other expenses associated with
an extension you may request.



If you have dual citizenship or another situation in which you have a tax
obligation to more than two jurisdictions, then Walgreens will review the
application of the tax equalization policy on a case‑by‑case basis.  Also, if
you receive a social stipend in your host country, then you will be required to
return that to the company as part of the tax normalization process.


Tax Return Preparation


To help you understand the tax assistance policy, as well as to help you meet
all filing and reporting requirements during your global assignment, Walgreens
has retained at company expense an international tax consultant for the
following services:


·
Preparation of your home country and host country tax returns during your
assignment, until you no longer have tax liability in your host country; and

·
Assistance with tax authority examination (including routine inquiries and
correspondence) of such returns to the extent such examination relates to
company-paid income or reimbursed expenses.



Although Walgreens provides you with such assistance, you are responsible for
complying with all home/host country filing requirements in a timely manner.
 All information disclosed by you to the consulting firm will be treated
confidentially.


Tax return preparation may also be provided for additional year(s) deemed
necessary by Walgreens.  The company reserves the right to continue providing
tax preparation services to you beyond your assignment date based on the
company's ability to recover tax attributes in the affected countries.



--------------------------------------------------------------------------------

Walgreen Co.--


Mobility Premium


The mobility premium is paid in certain assignment locations where an entity
needs to be established and little support has been built into current
operations in the host country.  The mobility premium, if applicable, is 10% of
the base salary, rounded up to the nearest $1,000. The mobility premium must be
separately approved by the Chief Human Resources Officer, and will be
consistently applied only when necessary to achieve the business objectives of
the assignment.


Hardship Premium


The hardship premium is paid in certain assignment locations, to recognize the
difficult living, working, climatic conditions and physical hardships you may
experience while on assignment.  The allowance is established by Walgreens
designated data provider from actual cost surveys in these communities.  The
provider updates adjustments periodically due to changing world conditions and
competitive developments.


Repayment Agreement


We consider the employees that we relocate to be valuable assets to Walgreens.
 As an indication of your understanding of the relocation program, you are
required to sign an agreement to repay certain relocation allowances, costs, and
reimbursements should you voluntarily or involuntarily (except in the event of a
permanent reduction in force or job elimination) leave our employment within a
specific time period after your assignment begins.  Regardless of the
circumstances of your termination, Walgreens will pay for reasonable expenses
incurred for your return to the home country (inclusive of your dependents and
household goods), but not to a secondary location.  Walgreens will provide you
with the Repayment Agreement, which you must sign and return as soon as you have
agreed to relocate.  Funds associated with this assignment policy will not be
disbursed to you until the Repayment Agreement has been signed and is on file.




Retention of any payments made under the relocation program is expressly
conditioned on your continued employment with Walgreens.  It is understood that
nothing in this policy guarantees that Walgreens will employ you for any
specified period of time.


Relocation Expenses Allowance


After signing your Repayment Agreement, you will receive a lump sum allowance in
the amount of $30,000 USD designed to cover normal and customary relocation
expenses.  The lump sum is designed to reduce record-keeping requirements for
your expenses, simplify administrative processes, and provide you with the
maximum flexibility to manage your own cash flow during your relocation.  If
your actual expenses are less than the lump sum, you may retain the unused
portion.  Conversely, if your expenses exceed the lump sum, you will be
responsible for these costs.  No receipts are required to obtain this allowance.


The allowance will be grossed‑up for the additional tax liability and is
expected to cover such items as (but not limited to):


·
Automobile/operator registrations and licensing

·
Banking fees/charges for currency exchange

·
House cleaning

·
Immunization and physical exam copays

·
Loss of membership penalties

·
Mail Forwarding

·
Personal insurance

·
Plumbing and electrical modifications

·
Small appliances

·
Special clothing needs due to change in climate

·
Television/media connections

·
Tips and gratuities

·
Transformers and electrical adapters



Home Location Housing


Homeowner


For purposes of this policy, an owned primary residence is defined as:


1.
Was occupied by you and your family, or was being purchased, in the home
location prior to the assignment;

2.
Is within normal commuting distance from the home office location; and

3.
Is a year round home (i.e., not a vacation property).



Homesale


If you are going on an assignment expected to be of two years duration or more,
you will have the option of either selling or retaining your home.  If you
choose to sell your home, you will have 12 months from the date of relocation in
which you can elect to utilize Walgreens' relocation management service,
Weichert Relocation and Resources (WRRI), to assist you with home marketing,
sale, and closing of your primary residence.  Benefits covered under this policy
include:



1. Homesale assistance via Walgreens' Guaranteed Offer Program

2. Closing Costs - to include broker commission, real estate transfer taxes,
legally required inspection fees, title and survey costs, and other reasonable
and traditional costs assigned to the seller, mortgage prepayment penalties on
the primary mortgage, and home warranty costs

3. Homesale Incentive

4. Loss on Sale



The above homesale benefits are outlined in detail in Appendix C.


Careful consideration should be given to the financial and tax implications of
selling your primary residence.  Walgreens will not reimburse capital gains tax
levied on the sale of residential real estate, duplicate housing payments, or
reimbursement of any other expenses related to owning two houses at one time.


Retaining Your Home


If you choose to retain your home and your family accompanies you on assignment,
Walgreens will provide property management services to ensure that your home is
properly maintained in your absence.  Walgreens covers the following services by
a Walgreens-authorized property management service provider:


·
Quarterly home inspections

·
Tenant move-in and move-out inspection

·
Rented home management:  screen potential tenants for owner  approval, negotiate
and prepare lease for owner to execute, collect rent, collect and disperse all
security monies in accordance with state/county law on owner's behalf and with
owner's direct instruction

·
Repair and maintenance services coordination

·
Customized insurance program (rates paid by the homeowner)

·
Financial management

·
Vacancy insurance (rates paid by Walgreens)



If you choose to retain your primary residence and leave your home vacant,
Walgreens will pay applicable property management fees for services unique to
this situation.


Beyond securing the services of property management, and paying the vendor,
Walgreens assumes no liability for your home during the assignment.  All
homeowner obligations remain your responsibility in their entirety, including,
but not limited to, all costs of maintenance, repairs, insurance, and payment of
state and federal taxes which may become due.


Renter


If you must break your lease in your home country location as a result of
accepting a global assignment, you will be reimbursed for fees or rental loss
charges levied by the landlord, for the remainder of the lease.


Costs of Moving to Host Location


There are many expenses associated with moving to your host location.  Walgreens
will provide payment or reimbursement of reasonable expenses associated with
your move.


Shipment of Household Goods


Walgreens will pay for shipping your household goods from/to the home country
to/from the host country.  The most effective method of shipment will be used
from the home country to the host country.  Covered expenses include the cost of
packing, shipping, standard import or customs fees, and unpacking the household
goods.  Weight and volume limits for shipments are outlined below.  Both the
collection (in the home country) and delivery (in the host country) of goods is
limited to one location (your principal residence).



--------------------------------------------------------------------------------

Walgreen Co.--
 
 
Assignee Only
Accompanied Assignee*
(Assignee and one dependent)
Air Shipment
D Container, approximately 62 cubic feet gross (typically holds 300-400 lbs.) 
LDN Container, approximately 95 cubic feet gross (typically holds 400-500 lbs.)
Surface Shipment **
20 foot / 3 meter container (Typically holds 6,000-7,000 lbs. or equivalent to a
2‑3 bedroom apartment)
 
40 foot container (Typically holds 14,000-16,000 lbs. or equivalent to a 3‑4
bedroom home)
 
* For each additional dependent, shipment is increased by 150 lbs., subject to
space limits within appropriate containers
**Where movement is possible by truck as an overland move, no air shipments will
be made, and additional surface shipment will be permitted to include the volume
of the air-shipment not utilized.



A list of excludable items that applies to all types of shipping and insurance
is detailed in Appendix B.


When you repatriate, you will be responsible for any import duty payable on
goods purchased during the assignment, as well as any shipment costs for items
outside of the limits outlined above, however, the Relocation Expense Allowance
included in this policy is designed for this purpose.


Temporary Living


You may be eligible for up to a maximum of 30 days of temporary living in the
host location in the event your household goods have not arrived in the host
location concurrent to your assignment start date.


Walgreens will reimburse for expenses (including lodging and meals) in
accordance with Walgreens' business travel policy for you and any accompanying
dependents.


Furniture Budget


Walgreens assumes that you will procure furnished housing in the host location
where available.  If furnished is unavailable and you procure a property that is
unfurnished, Walgreens understands that shipping your furniture to the host
location may not be feasible.  Circumstantially, if you do not ship your own
furniture via surface shipment (as outlined in the above section Shipment of
Household Goods), Walgreens will provide a furniture budget for you to either
rent or purchase furniture in the host location.  If you choose to rent
furniture, Weichert can coordinate furniture rental services on your behalf
through Cort Furniture Rental.


The furniture budget will be estimated by a Walgreens' designated data provider,
based on family size to determine a suitable, yet standard set of household
furnishings for a typical home in the host location.


The furniture budget will replace the need for surface shipment of your
household goods.  Therefore, if you receive a furniture budget, Walgreens will
not cover surface shipment costs to the host country upon expatriation nor back
to the home country upon repatriation.


Upon completion of the assignment, you may keep any proceeds you may receive, if
applicable.


This benefit will be grossed‑up for the additional tax liability.


Insurance


You are required to prepare inventories of those goods shipped and of those
stored, including replacement values and full item descriptions.  Walgreens
provides moving insurance based on estimated replacement values of goods.
 Walgreens assumes no direct liability for the damage of goods during shipment
or storage.



--------------------------------------------------------------------------------

Walgreen Co.--


Household Pets


You are responsible for costs associated with the shipment of domesticated
household pets, subject to host country regulations.  Domestic pets are defined
as those normally found living in a house with the family members, such as dogs
and cats.  All costs (for example, pet carriers, kenneling, customs, quarantine,
licenses, and required health immunizations) are your responsibility, however
the Relocation Expense Allowance included in this policy is designed for this
purpose.


You are responsible for making any arrangements regarding the shipment of pets
and must take full responsibility for the safe arrival of the pets.  Note: your
designated assignment counselor can help you become educated on the costs,
customs, importation and quarantine restrictions, and requirements for bringing
animals into the host country and for returning animals to your home country.


Automobiles


Walgreens assumes that employees who are bound for international transfers will
dispose of, and not ship their personal automobiles.  This policy does not cover
all other vehicles including recreational vehicles, motorcycles, etc.  For most
locations, Walgreens reimburses neither for shipping an automobile to the
transfer location nor for storing an automobile at home.


When you sell your personal automobiles, Walgreens will reimburse the lesser of
the difference between average retail value and either average wholesale value
or actual sale price.  The wholesale and retail value is determined by a
Walgreens' selected published source.  In the absence of published data,
Walgreens will establish values based on best judgment of the market.


Walgreens will provide reimbursement for the sale of one automobile if the
employee is single and two if married and the spouse/partner is accompanying the
employee for the duration of the assignment.  The reimbursement will be up to a
maximum of $5,000 USD for each automobile.  You will be reimbursed at the rate
stated in the previous paragraph for up to a maximum of two automobiles.  No
reimbursement will occur if the vehicle is sold to a family member.


If you are relocating intra-continent, Walgreens will pay for the shipment of
one vehicle.  Please note that regulations vary by country as to whether the
shipment of a vehicle is allowed.


Vehicle Lease Cancellation


If you are leasing a vehicle at the time of the assignment and the lease
contains a cancellation clause, you will be reimbursed for actual lease
cancellation fees up to a maximum of $5,000 USD from the time the dealership is
notified that you are relocating.


The following must be supplied to receive lease cancellation reimbursement:


·
Your canceled check in payment of any cancellation charge

·
Your lease

·
A legal document from the dealership releasing you from all lease obligations,
including cancellation charges




--------------------------------------------------------------------------------

Walgreen Co.--


Host Country Transportation


Depending on the host country's local practices and requirements, Walgreens may
cover transportation costs (grossed‑up for the additional tax liability) in the
host country in one of the following ways:


·
Pay a transportation differential to recognize any additional costs needed to
lease/own and operate (i.e., gas and maintenance) a personal automobile in the
host country.

·
In hardship locations, Walgreens may provide a car with a driver if it is local
custom or warranted based on security concerns (limited to one car with driver).



Educational Assistance Allowance


If you have authorized accompanying dependents, assistance with dependent
schooling may be provided for any dependents who are of the age to attend K
through grade 12, based on the home country educational system.


Primary and Secondary Education


The definition of primary and secondary education is based on that of your home
country.  In the event your children have not yet completed secondary education
(normally by age 18), you will be reimbursed on an annual basis for each year
you are on assignment for the following educational expenses:


·
Tuition, registration, and applications fees

·
Required textbooks



Educational reimbursements or allowances will be grossed‑up for the additional
tax liability.


Pre-School


Pre-school is defined as up to a maximum of two years before compulsory primary
school starts (see section entitled "Primary and Secondary Education").
 Walgreens will not reimburse you for the costs associated with pre-school.


Tertiary Education


Tertiary education is defined as any education undertaken after the end of
secondary education (see section entitled "Primary and Secondary Education").
 Costs for tertiary education (such as university) will not be reimbursed.


Spousal/Partner Career Assistance


Walgreens recognizes that accompanying spouses/partners on assignment undergo
significant disruption to their personal lives and careers.  Therefore,
Walgreens provides financial assistance to spouses/partners to further personal
development, seek employment, or secure work permits in the host country.  The
spouse/partner will be reimbursed up to $5,000 USD to be submitted on an expense
report with related receipts in the host location.


This benefit will be grossed-up to cover the additional tax liability.



--------------------------------------------------------------------------------

Walgreen Co.--


Effect on Other Compensation and Benefits Plans


Relocation reimbursements, allowances and other "additional income" paid to you
will not be considered as earnings for determining compensation awards, benefits
coverage, or deductions.


DESTINATION SERVICES


At Walgreens' discretion, you will be provided destination services in the host
location, to assist you with settling into the new environment and complying
with local requirements.


This typically includes:


·
Home-finding assistance and lease negotiation;

·
Transportation advice;

·
Telecommunication and utility installation guidance;

·
Area orientation;

·
Assistance with opening bank accounts, obtaining driver's licenses, local
government paperwork, etc.;

·
Health care and leisure activity guidance;

·
Move in and move out procedures, as required;

·
The relocation company support services are extended to include assistance for
dependents (i.e., the selection of schools for accompanying children).



Health and Welfare Benefits


Where possible, you will remain on home country benefit plans, including
retirement, medical and dental, life insurance, etc.  In some instances it may
be necessary to make alternate arrangements, depending on the laws in the host
country, most commonly with medical insurance (see below).


Medical Insurance


You and your family (if covered by your medical plan and even if they are not
accompanying the assignee) should have available medical and dental coverage
comparable to that in existence at the home country.   In most cases, you will
be able to continue coverage under your existing home country medical plan with
a global policy.  You may be required to complete an application for coverage
for you and your dependents.  If you cannot be maintained in the home country
medical plan during the assignment, the host country plan should be applied if
possible under the same terms as those offered to host country peers.  If the
host country plan benefits are not comparable in quality, then an alternative
custom plan may be offered.   Alternative custom arrangements may have to be
made for family dependents remaining in the home country.



--------------------------------------------------------------------------------

Walgreen Co.--


Employee Assistance Program ("EAP")


Walgreens maintains an Employee Assistance Program which provides confidential
professional assistance involving personal situations for you and your
accompanying family members.


Moving internationally can be a stressful life experience, which impacts
physical and emotional health and family life.  You are encouraged to use the
Employee Assistance Program for counseling and assistance.   Please contact
Walgreens Healthcare Innovation for country-specific EAP program information.


Additional Insurance


Obtaining various insurance (i.e., personal property, auto, and liability),
obtaining credit and purchase of an automobile (where appropriate) can be a
challenge in a foreign location.  Walgreens pays on your behalf for a membership
in AIG International's programs for international assignees.  Benefits of the
program can address concerns like those mentioned above, as well as emergency
assistance programs, limited accidental death and evacuation insurance, and easy
access to other types of insurance coverage.  Note that any insurance provision,
unless specifically noted in the Letter of Agreement, this policy, or standard
Walgreens benefits, should be assumed not to be provided.  It is up to you to
investigate and determine what level and type of insurance is necessary.  Any
insurance coverage not noted in this policy, the Letter of Agreement, or
standard Walgreens benefits as paid by Walgreens will be paid at your own
expense.


Leave and Time-Off Benefits


During the global assignment, your leave entitlements will generally be in
accordance with Walgreens policy and practice in the home country.  Exceptions
to this general rule are any leave entitlements stated in other sections of this
policy, (settling-in-time, public holidays, home leave, and emergency leave).


Settling-in Time


You will be allowed an additional five days of paid time off to pack, unpack,
and to attend personal business such as obtain a driver's permit, open a bank
account, register with local police, register with the home country consulate,
or other required formalities.


Working Schedule and Public Holidays


You are subject to all local rules regarding working hours and practices, as
well as the local public and business holiday schedule of the host country
business unit.


Home Leave


To allow you and your family the opportunity to remain connected to the home
country, Walgreens strongly encourages you and your family to take home leave
each year.  In addition, to facilitate repatriation, Walgreens encourages
scheduling the home leave in conjunction with a trip to the home country
business unit.  Home leave should not normally be taken within six months of the
start and end of the assignment.



--------------------------------------------------------------------------------

Walgreen Co.--


You and your accompanying family members are eligible for the choice of:


·
one home leave trip per 12-month period to the United States (beginning on the
first day of the assignment).  The Company will reimburse round-trip airfare,
hotel and ground transportation for you and your accompanying family members,
per Walgreens travel policy, or

·
an annual allowance estimated at the time of travel based on the above criteria
and paid out in a lump sum upon receipt of home leave itinerary



If the method of payment chosen is direct reimbursement and the location booked
is different from the original home location and incurs a greater cost, the
excess will be at the assignee's expense.  If the location is different and the
cost is lower, the lower cost will be reimbursed by the Company.  Careful
consideration should be made to the choice of how the Home Leave Allowance will
be paid out as well as where the final home leave destination is ultimately
booked due to calculations of taxable income.


The Company will not allow the carryover of any unused home leave trips.  You
are expected to obtain pre-approval for your specific travel dates and visit the
Company and coordinate your travel with business trips.  Paid leave for each
home leave trip will be deducted from your paid time off credits in your home
country payroll.


Family Visitation


If you either support dependent children or have non-dependent children under
the age of 18, who live away from the host country, Walgreens will pay for
round-trip economy class airfare for them to visit the host location twice per
assignment year.  If your spouse/partner does not accompany you to the host
location, Walgreens will pay for round-trip economy class airfare for them to
visit the host location twice per assignment year.


Emergency Leave


As a result of a serious illness or death of an immediate family member (see
Walgreens Funeral Leave policy for definition of "immediate family member"),
provisions will be made for you and your accompanying family members, including
biological children of either the assignee or born into a marriage that occurred
during assignment, living at the host location to return to your home location.
 If you are going to a location other than the home country, any travel expenses
that exceed the cost of traveling to the home location are your responsibility.


You will be reimbursed for a round-trip economy class airfare, up to five days
of reasonable rental car expenses (excluding gas, oil, tolls, and parking) in
accordance with Walgreens' business travel policy, as well as transportation to
and from the airport, airport taxes, and other direct route transportation
costs.


Emergency Evacuation and Safety


In the event of an emergency evacuation due to war, civil strife, sabotage, or
natural disasters, Walgreens will designate an evacuation site for you and
accompanying family members, which will be arranged through the designated
service coordinator.  You and your family members will be compensated for all
transportation and living expenses while placed at the evacuation site.  Should
safe return to the host country in a reasonable period be unlikely, Walgreens
will arrange for return to the home country.


You should familiarize yourself with the emergency and evacuation plan for
Walgreens at the host location, as well as with the general safety and security
guidelines for the host location.  You also should check with your medical
insurance carrier as there may be additional services provided as part of your
benefits.


End of the Assignment


The assignment ends when you:


·
Repatriate to the home country to take up a new position with Walgreens;

·
Begin a new assignment with Walgreens;

·
Become a local hire at the host location or transfer permanently to a new
location; or

·
End employment with Walgreens (e.g., resignation, termination, retirement, or
death).



On the assignment end date, Walgreens generally discontinues any global
assignment adjustments and benefits.  However, you may be eligible for some
other benefits that will differ depending on which one of the scenarios above
applies.


Repatriation Process


Walgreens is committed to providing assistance to you upon repatriation that
will ensure a successful return to the home country.  In order to facilitate
successful re-entry on a personal and professional level, Walgreens provides
assistance with the move as well as with re-settling into the home country.


At the end of the assignment, you and authorized family members are typically
eligible to return to the home country under certain provisions of the policy
that were in effect on the assignment start date,  including certain items as
outlined below.  All provisions will be approved by Walgreens in advance of the
move.


Position Within Walgreens:  Post-Assignment


Walgreens seeks to provide to you a job that is compatible with your education,
experience, and career objectives.  However, timing and availability of
positions may require that you accept an interim job.  Every effort will be made
to provide you with the most appropriate job.


Lease Termination


Walgreens will reimburse you for the unexpected costs to move out of your leased
home in the host country in accordance with local norms.  This may include:
 disconnection of utilities/telephone, closing of bank accounts, and automobile
lease termination costs.
As Walgreens paid the security deposit upon securing your lease at the beginning
of your assignment, you are required to return the full security deposit
Walgreens paid on your behalf.  You will be responsible for the loss of any
security deposit due to neglect or damage caused by you.



--------------------------------------------------------------------------------

Walgreen Co.--


Cultural Re-integration Assistance


To facilitate the process of moving back to your home country, Walgreens will
provide a one-day program in efforts to prepare you and your accompanying family
members for the differences that may be experienced in living, work, and school
surroundings.  The program is designed to assist in setting realistic
expectations about returning home and adapting to daily living in the home
environment.


Return Shipment of Household Goods


The return shipment of household goods and personal effects follow the same
shipment guidelines that were provided at the beginning of the assignment when
traveling to the host location.  The maximum allowable weight of normal personal
and household effects will be limited to the net weight originally shipped to
the host country plus 10% for each year spent in the host location, subject to
the container limits specified in the table under "Shipment of Household Goods."


Duty fees are not paid on normal, personal, and household effects that were
originally shipped from the home country to the host country.  Any new items
purchased at the host location, for example normal, personal, and household
effects, liquor, jewelry, art objects, silverware, etc., may be subject to duty
fees at the time of repatriation.  You will be responsible for those fees. The
Miscellaneous Repatriation Allowance included in this policy is designed for
additional expenses such as these.


Total insured value for normal, personal, and household effects will be
determined by Walgreens, in conjunction with the assigned international moving
company.  The insured value may change at the discretion of Walgreens.  Except
for the normal insurance coverage provided by Walgreens, your household goods
are moved at your own risk.  You should provide a detailed list of all of your
household goods to your global assignment counselor to make sure that the
appropriate insurance coverage can be provided.


In the event that you cannot accept delivery of your normal, personal, and
household effects within the time and geographical limitations of the original
insurance certificate, then you should contact your global assignment counselor
immediately to arrange for an exception of the insurance policy.  Walgreens'
decision to pay for any additional costs as a result of this type of change will
be determined based on your circumstances at the time of the request.


Furniture Allowance


If Walgreens provided you a furniture allowance in lieu of a surface shipment of
household goods for you to either rent or purchase furniture in the host
location upon expatriation, you must return rented furniture or sell/dispose of
purchased furniture.  You may keep any proceeds you receive, if applicable.


Walgreens will not cover surface shipment costs back to the home country upon
repatriation.


Return Travel Expenses


You and your accompanying family members will be reimbursed for costs associated
with return travel to your home country in accordance with Walgreens' business
travel policy and guidelines provided for the trip to the host country at the
beginning of the assignment.


Spousal/Partner Career Assistance


Walgreens will provide financial assistance to spouses/partners to seek personal
development or employment upon repatriation in the home country.  This allowance
is the same as the Spousal/Partner Career Assistance allowance covered earlier
in the amount of $5,000 USD and will be grossed‑up.


Rental Home Finding Assistance


If you return to your home country and your home is not available, Walgreens
will provide professional home/rental finding assistance upon return to the home
location.  Any customary rental finding fees will be covered.


You will be provided with costs associated with temporary living according to
the same provisions outlined at the beginning of the assignment up to 30 days.


Medical Examinations


For long-term assignments, it is recommended that you have a medical examination
within one month of returning to the home location. You will be expected to pay
for these expenses directly, offset by the Repatriation Relocation Expenses
Allowance for which you are eligible.


Relocation Expenses Allowance


Walgreens will pay a Relocation Allowance to cover incidental expenses related
to the return move not reimbursable under other provisions of the policy.  The
repatriation allowance is a lump-sum payment of $30,000 USD and will be grossed
up.


If you should voluntarily resign from Walgreens or are terminated for a criminal
or dishonest act or violation of Walgreens' guidelines within 12 months of
repatriation, repayment of expenses paid on your behalf is required according to
the terms of the Repayment Agreement.


Sequential Assignments


If you are sent on a sequential temporary assignment, under the terms of this
policy or other international assignment policies, you are subject to the terms
and conditions relating to the new assignment, based on the relevant policy in
place at that time.  All benefits related to the current assignment cease.  The
terms and conditions granted for the new assignment are to be derived from the
relevant policy.


Conversion to the Permanent International Transfer Policy


If such a change in status is approved, you will be placed on the local payroll
and receive local compensation and benefits.



--------------------------------------------------------------------------------

Walgreen Co.--


Termination


You will be required to repay the following expenses paid on your behalf should
you voluntarily resign from Walgreens or are terminated for a criminal or
dishonest act or violation of Walgreens' policy:


·
Gross‑up assistance

·
Tax assistance



You will not be required to repay the following adjustments associated with cost
differentials in the host country v. home country:


·
Housing

·
Goods and services

·
Vehicle

·
Cost of living



Involuntary Termination


In the event that you are involuntarily terminated (for cause or otherwise), the
only benefits you will be eligible for are as follows:


·
Most economical economy class airfare (in accordance with Walgreens business
travel policy) to the original home country location only for you and any
accompanying dependents; and

·
Shipment of household goods to the original home country location as described
in this policy.



No other benefits will be provided.  Host housing lease cancellation, airfare
and shipment of household goods may not be required to be repaid as part of
Repayment Agreement.


To be eligible for the transportation and shipping benefits, they must occur
within a period of 30 days after the effective date of termination.  Should you
not choose to exercise the option of transportation and moving expense outlined
above, no substitute payment will be made nor extensions authorized.


Any separation pay will be issued in accordance with the then-current home
country policy.  The Company reserves the right to pay severance in the most
effective manner, either in the host country or upon your return to the home
country.


Voluntary Termination


If you terminate employment voluntarily while on a global assignment, you are
expected to give a minimum notice of 30 days.  The only benefits you will be
eligible for are as follows:


·
Most economical airfare (in accordance with Walgreens business travel policy) to
the original home country location only for you and any accompanying dependents;
and

·
Shipment of household goods to the original home country location as described
in this policy.




--------------------------------------------------------------------------------

Walgreen Co.--


No other benefits will be provided.  Airfare and shipment of household goods
will not be required to be repaid as part of Repayment Agreement.


Please note that your visa status is immediately affected upon termination of
your employment with Walgreens.  Therefore, you should contact the local U.S.
Consulate Office in order to discuss your status within 30 days of your
effective termination date.


You will still be responsible for home and host tax responsibilities through
your separation date.


Retirement


If you retire at the end of the assignment, you will be eligible for the
remaining benefits as outlined in the Letter of Agreement.   However, if you do
not wish to return to your home country upon retirement, Walgreens, at its
discretion, may provide the same benefits to relocate you and accompanying
family to your destination of choice up to the equivalent cost of repatriation
excluding tax equalization.


Any retirement pay will be issued in accordance with the then-current home
country policy.  Any retirement pay will be disbursed upon your return to the
home country.


Death on Assignment


If you die while on assignment, the accompanying spouse and family will be
entitled to all the benefits they would have received if you had repatriated to
the home country and, at Walgreens' discretion, any other assistance that is
deemed appropriate.


Automobiles


Walgreens provides you with protection for the disposal of up to two personal
automobiles at the host location, and will assist you with the acquisition of
replacement vehicles at the home country upon repatriation, in the same manner
as described in the Costs of Moving to Host Location section of this policy.


Tax Consequences of Remaining in the Host Country


Should you decide to remain in the host country upon retirement or separation,
you should consult with your international tax consultant to review the tax
consequences.  Walgreens will determine how your tax obligation will be managed
upon separation or retirement.

--------------------------------------------------------------------------------

Walgreen Co.--
Appendix A – Terminology




Base Salary
Your standard monthly salary (excluding adjusted compensation, bonuses, deferred
compensation, adjustments, reimbursement, etc.) as determined by established
salary administration policies in the home country.
Compensation Balance Sheet
An international compensation tool used to initiate payroll changes between the
home/host countries and document base salary adjustments and deductions.  The
balance sheet is also used to determine the distribution of your compensation
between the home/host countries.
Dependents
Dependents are defined as the members of your immediate family sharing the
residence with you in a bona fide dependency status; e.g., legal spouse,
children, or other relatives whose status qualifies as dependency under
tax/legal statutes in the home country and Walgreens entity.  A legal spouse is
one who has legal spouse recognition/rights from your home-country government.
 This does not include common-law marriage unless the home country recognizes it
(usually with a certificate) as a legal marriage.
Destination Services
Provider hired by WRRI in host country to assist you and your family with home
finding, schools, and other desires to ensure settling in to a productive and
successful assignment in host country using skill, legitimacy, and resources.
EAP
"Employee Assistance Program."  Telephonic and face-to-face counseling and
referrals, as well as unlimited web-based resources for mental health and work
life issues.
Expatriation
The process of taking up residence in a foreign country.
Family Size on Assignment
A number that includes you and your accompanying dependents.  Assignment
adjustments and reimbursements are based on the family size while on assignment.
Gross‑Up
Relocation expenses that are added to your earnings as taxable income to you.
 Walgreens will make a "Tax Gross‑Up" payment on your behalf to cover some of
the additional taxes that are due.
Home Country
The country where your contract of employment and payroll resides, where
applicable.
Host Country
The country where the international assignment is located.
Housing Norm
Hypothetical calculation made up of housing expenses that help define the
difference in accommodation costs between the home and host countries.
Hypothetical Tax
A negative compensation item (deduction), which is your contribution to the
overall tax liability (the balance of which is paid by Walgreens).  It is based
on the tax (and social security) liability that you would have paid if the
assignment did not take place.
International Assignee
You, the team member who, at the request of Walgreens, undertakes an assignment
outside of the home country with the intention of returning.
International Assignment Checklist
WRRI-provided list for use in preparation for a successful assignment in the
host country.
Letter of Agreement/
Letter of Assignment
Statement of the terms and conditions that are to apply for the duration of the
assignment.  The letter is an amendment to your current terms and conditions
(Company offer letter) but is not either an explicit or implied contract of
employment.  Sometimes referred to as an "Assignment Letter" or a "Terms and
Conditions Letter."
Mentor
A Walgreen-assigned peer who guides your professional development by sharing
expertise, values, skills, personal experiences, job knowledge, and friendship.
 Point of contact for information about the office, office procedures, and be a
source of support, advice, and encouragement.
Primary Residence
The location in which you reside full-time prior to the assignment.  Must be
occupied by you and your family, or was being purchased, in the home location
prior to the assignment.  Must be within normal commuting distance from the home
office location and is a year-round home (i.e., not a vacation property).
Property Management
A third party vendor hired by Walgreens to manage your property in the home
country while on assignment in the host country.  Services include, but are not
limited to, leasing and tenant relations, financial management, and field
services.
Relocation
The physical movement of both you and your accompanying family and their
household goods from the home country to the host country.
Repatriation
You and your family return to the home country or a new assignment at the
completion of the current assignment.
Repayment Agreement
A Repayment Agreement that specifies repayment of specific relocation expenses
should your employment status with Walgreens change while on assignment.  Must
be signed by you before your assignment can be initiated or any relocation
allowances paid.
Tax Assistance
Approach through which your combined home/host country tax liability on
Walgreens income is no greater than the normal home country tax liability you
would have incurred on that same income.  Walgreens will pay the difference, if
any.
Tertiary Education
Secondary education, following high school (i.e., college, tech school,
graduation programs, etc.)
Totalization Agreement
An agreement between the home and host countries that allows you to pay social
security in only one of the countries, not both.  If the home and host countries
have this agreement in place, then the social security payments will be
maintained in the home country.





Walgreen Co.--




